[Cite as State v. Cole, 2020-Ohio-2704.]


STATE OF OHIO                     )                IN THE COURT OF APPEALS
                                  )ss:             NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO

        Respondent                                 C.A. No.       29731

        v.

AARON A. COLE                                      ORIGINAL ACTION IN
                                                   HABEAS CORPUS
        Petitioner


Dated: April 29, 2020


        PER CURIAM.

        {¶1}     Aaron A. Cole has attempted to petition this Court for a writ of habeas

corpus to order his release from custody. Because Mr. Cole has not complied with the

mandatory requirements of R.C. 2725 or R.C. 2969.25, this Court must dismiss the

petition.

        {¶2}     Mr. Cole filed a handwritten document captioned “Petition for Writ of

Habeas Corpus” with the Summit County Clerk of Courts. The handwritten petition, filed

on April 21, 2020, is similar, but not identical, to the petitions he filed a few weeks earlier

in State of Ohio v. Cole, 9th Dist. Summit No. 29713, 2020-Ohio-1591, and State of Ohio

v. Cole, 9th Dist. Summit No. 29716, 2020-Ohio-1590. As he did in his prior petitions,

he identified himself as the defendant, using the caption from his criminal case, but failed

to name a respondent. He alleged numerous errors in his trial court proceedings and

demanded his release and dismissal of his pending criminal case.
                                                                               C.A. No. 29731
                                                                                   Page 2 of 3

       {¶3}   Although Mr. Cole cited to statutes in Chapter 2725, which authorizes a

court to grant habeas corpus relief, he did not comply with the statutory requirements for

filing a petition for writ of habeas corpus. He did not name the person who has confined

him, the place of his confinement, or attach a copy of his commitment papers. R.C.

2725.04(B), (C), and (D). The Ohio Supreme Court has held that because “‘commitment

papers are necessary for a complete understanding of the petition,’” the omission of

commitment papers is a fatal defect. Brown v. Rogers, 72 Ohio St. 3d 339, 341 (1995),

quoting Bloss v. Rogers, 65 Ohio St. 3d 145, 146 (1992). “When a petition is presented

to a court that does not comply with R.C. 2725.04(D), there is no showing of how the

commitment was procured and there is nothing before the court on which to make a

determined judgment except, of course, the bare allegations of petitioner’s application.”

Brown at 341, quoting Bloss at 146.

       {¶4}   In addition to other defects with his petition, Mr. Cole failed to comply with

the statutory filing mandate that requires this Court to dismiss this case. R.C. 2969.25

sets forth specific filing requirements for inmates who file a civil action against a

government employee or entity. As noted above, Mr. Cole identified the “State of Ohio”

on the cover of his petition, without identifying any other respondent, and in his petition,

he challenged his confinement by the state of Ohio, a government entity. Mr. Cole,

incarcerated in the Summit County Jail, is an inmate. R.C. 2969.21(C) and (D). A case

must be dismissed if an inmate fails to comply with the mandatory requirements of R.C.

2969.25 in the commencement of the action. State ex rel. Graham v. Findlay Mun. Court,
                                                                                 C.A. No. 29731
                                                                                     Page 3 of 3

106 Ohio St. 3d 63, 2005-Ohio-3671, ¶ 6 (“The requirements of R.C. 2969.25 are

mandatory, and failure to comply with them subjects an inmate’s action to dismissal.”).

       {¶5}   Mr. Cole did not pay the cost deposit required by this Court’s Local Rules.

He also failed to comply with R.C. 2969.25(C), which sets forth specific requirements for

an inmate who seeks to proceed without paying the cost deposit. Mr. Cole did not file an

affidavit of indigency and he did not file a statement of his prisoner trust account that sets

forth the balance in his inmate account for each of the preceding six months, as certified

by the institutional cashier. Mr. Cole also failed to file an affidavit of his prior civil

actions.   R.C. 2969.25(A).     Thus, Mr. Cole failed to comply with the mandatory

requirements of R.C. 2969.25.

       {¶6}   Because Mr. Cole did not comply with the statutory requirements for filing

a habeas corpus action, or the mandatory requirements of R.C. 2969.25, the case is

dismissed. Costs taxed to Mr. Cole.

       {¶7}   The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. Civ.R. 58.




                                                   LYNNE S. CALLAHAN
                                                   FOR THE COURT
SCHAFER, J.
TEODOSIO, J.
CONCUR.

APPEARANCES:

AARON A. COLE, Pro se, Petitioner.